Citation Nr: 1312354	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  12-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for the residuals of a left knee total replacement as secondary to the service-connected right total knee replacement.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the RO.

The Veteran provided testimony at a May 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The currently demonstrated residuals of the left total knee replacement is shown as likely as not to be due to altered gait and weight bearing caused by the service-connected right knee disability incurred during the Veteran's World War II service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of a left total knee replacement is proximately due to or the result of the service-connected right knee replacement.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

To the extent that the action taken below is favorable to the Veteran, further discussion of VCAA is not required at this time.


Law and Regulations

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 3.102.

Initially, the Board notes that the Veteran does not claim that his left total knee replacement is related to service; rather he asserts that it is secondary to his service-connected right total knee replacement.  Moreover, there is no medical evidence showing any diagnosis in service or for many years thereafter or linking the onset of any of this disability directly to an event or incident of the Veteran's service.

The RO granted service connection for a right knee disability in an April 1946 rating decision, now evaluated as status post right knee replacement with scars.  

A review of the private medical record shows the Veteran underwent bilateral knee arthroplasty in 1989.  

A November 2009 VA examination X-ray study showed a left knee prosthesis with some increased soft tissue density in the region of prior suprapatellar bursa.

In a November 2009 addendum, a VA examiner stated that the left knee disorder was not secondary to the right knee disability, but was more likely due his occupation as a dairy farmer.

In an October 2012 addendum, a VA examiner stated that there was no evidence that the service-connected right knee disability aggravated the left knee disorder.  The examiner noted that X-ray studies performed in 1986 showed the left knee had more arthritis than the service-connected right knee.

In a March 2013 letter, the Veteran's orthopedic surgeon noted that he had performed the right total knee arthroplasty in February 1989 and a left total knee arthroplasty in August of that year.  He opined that that the long-term alteration in gait pattern (limping, instability, pain and swelling) that developed in the Veteran's right knee was the proximate cause of the development of severe osteoarthritis in the left knee.

Based on a review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's left total knee replacement as likely as not is the result of altered gait or weight bearing that was caused by his service-connected right knee disability over the years since World War II.

In resolving all reasonable doubt in the Veteran's favor, service connection for the left total knee replacement residuals is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.


ORDER

Service connection for residuals of the left total knee replacement as secondary to the service-connected right total knee replacement is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


